


117 HR 2639 IH: Trillion Trees Act
U.S. House of Representatives
2021-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2639
IN THE HOUSE OF REPRESENTATIVES

April 19, 2021
Mr. Westerman (for himself, Mr. McCarthy, Mr. Schrader, Mr. Amodei, Mr. Armstrong, Mr. Bacon, Mr. Baird, Mr. Barr, Mr. Bentz, Mr. Bishop of Georgia, Mr. Burchett, Mr. Calvert, Mr. Carl, Mr. Carter of Georgia, Ms. Cheney, Mr. Cole, Mr. Crawford, Mr. Crenshaw, Mr. Cuellar, Mr. Curtis, Mr. Rodney Davis of Illinois, Mrs. Fischbach, Mr. Fortenberry, Ms. Foxx, Mr. Fulcher, Mr. Gonzalez of Ohio, Miss González-Colón, Mr. Gosar, Ms. Granger, Mr. Graves of Louisiana, Ms. Herrell, Mr. Higgins of Louisiana, Mr. Hill, Mr. Johnson of South Dakota, Mr. Joyce of Ohio, Mr. Kelly of Mississippi, Mrs. Kim of California, Mr. Lamborn, Mr. Latta, Mrs. Lesko, Mr. Lucas, Ms. Mace, Ms. Malliotakis, Mr. Mann, Mr. McCaul, Mrs. Rodgers of Washington, Mr. Meijer, Mr. Meuser, Mrs. Miller-Meeks, Mr. Moore of Utah, Mr. Newhouse, Mr. Nunes, Mr. Obernolte, Mr. Owens, Mrs. Radewagen, Mr. Rogers of Alabama, Mr. Rouzer, Mr. Austin Scott of Georgia, Mr. Simpson, Mr. Stauber, Ms. Stefanik, Mr. Stewart, Mr. Stivers, Mr. Thompson of Pennsylvania, Mr. Tiffany, Mr. Valadao, Mr. Weber of Texas, Mr. Webster of Florida, Mr. Wilson of South Carolina, Mr. Wittman, Mr. Womack, Mr. Young, and Mr. Reschenthaler) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Foreign Affairs, Natural Resources, Ways and Means, Science, Space, and Technology, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To establish forest conservation practices through management, reforestation, and utilization which lead to the sequestration of greenhouse gases, and for other purposes.

 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Trillion Trees Act. (b)Table of contentsThe table of contents for this Act are as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Definitions. 
Title I—Carbon Sequestration Through Reforestation Activities 
Subtitle A—Reforestation Goals 
Sec. 101. National forest carbon stock targets. 
Sec. 102. Trillion Trees Task Force. 
Sec. 103. Philanthropic Reforestation Advisory Council. 
Sec. 104. Trillion Trees Challenge Fund. 
Sec. 105. Renewable resource assessment update and lifecycle analysis. 
Sec. 106. Forest inventory and analysis. 
Sec. 107. National Forest Foundation activities. 
Subtitle B—Regeneration 
Sec. 111. Reforestation programs. 
Sec. 112. Reforestation trust fund. 
Sec. 113. Solving shortages for seedlings. 
Sec. 114. Healthy forest reserve program. 
Sec. 115. Forestry education and workforce development grant program. 
Sec. 116. Civilian Conservation Centers reforestation activities. 
Sec. 117. Forest technology enhancements for conservation and habitat improvement. 
Subtitle C—Urban Forests 
Sec. 121. Urban and community forestry assistance. 
Sec. 122. Civilian Conservation Center urban forestry demonstration program. 
Sec. 123. Memorandum of understanding to coordinate urban forestry programs. 
Subtitle D—International Forests 
Sec. 131. Sense of Congress. 
Sec. 132. International Forest Foundation. 
Sec. 133. International engagement. 
Sec. 134. Global climate change program. 
Sec. 135. International forestry cooperation. 
Sec. 136. Modifications to authorities relating to tropical forests. 
Title II—Carbon Sequestration Through Improved Forest Management Activities 
Sec. 201. Land use planning; supplements to programmatic environmental impact statements. 
Sec. 202. Forest carbon stock on State and private forests. 
Sec. 203. Good neighbor authority. 
Sec. 204. Research and development programs. 
Title III—Market Incentives for Carbon Sequestration 
Sec. 301. Biochar demonstration project and grant program. 
Sec. 302. Sustainable building and residence credit. 
Sec. 303. Clarification of research and development program for cellulosic biochemical and bioplastics. 
Sec. 304. Tribal and Alaska Native biomass demonstration project extension.  
2.DefinitionsIn this Act: (1)AfforestationThe term afforestation means a project or activity to establish a forest or stand of native trees in an ecosystem where there is not a forest or tree cover, consistent with the best available science. 
(2)Forest carbon fluxThe term forest carbon flux means the net annual change in carbon residing within forest carbon pools and in forest carbon stock. (3)Forest carbon poolsThe term forest carbon pools means the individual, nonoverlapping categories where forest carbon resides and includes— 
(A)aboveground biomass, belowground biomass, dead wood, litter, and mineral and organic soils in forest ecosystems, woodlands, and trees outside forests including urban trees; and (B)harvested wood products (in use or in solid waste disposal sites). 
(4)Forest carbon stockThe term forest carbon stock means the absolute quantity of carbon stored within all forest carbon pools.  (5)Forest planThe term forest plan means— 
(A)a land use plan prepared by the Bureau of Land Management for public lands pursuant to section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712); or (B)a land and resource management plan prepared by the Forest Service for a unit of the National Forest System pursuant to section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604).  
(6)Forest management activityThe term forest management activity means a project or activity carried out by the Secretary concerned on National Forest System lands or public lands consistent with the forest plan covering the lands. (7)National forest systemThe term National Forest System has the meaning given that term in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)). 
(8)Public landsThe term public lands has the meaning given that term in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702). (9)ReforestationThe term reforestation means the act of renewing tree cover by establishing young trees through natural regeneration, natural regeneration with site preparation, or planting. 
(10)SecretaryThe term Secretary means the Secretary of Agriculture. (11)Secretary concernedThe term Secretary concerned means— 
(A)the Secretary of Agriculture, with respect to National Forest System lands; and (B)the Secretary of the Interior, with respect to public lands. 
(12)SecretariesThe term Secretaries means the Secretary of Agriculture and the Secretary of Interior. ICarbon Sequestration Through Reforestation Activities AReforestation Goals 101.National forest carbon stock targets (a)In generalNot later than 2 years after the date of the enactment of this Act, the Secretary shall set targets for increased forest carbon stock for the purposes of sequestering and storing carbon while meeting other resource management objectives. Such targets shall— 
(1)be based on the best available scientific information; (2)consider both natural and artificial regeneration, with an emphasis on the regeneration of native species; 
(3)be established at levels, consistent with other statutory management purposes on Federal lands, which represent the optimal feasible and sustainable increase in the forest carbon stock private, State, Tribal, and Federal landowners can achieve by January 1, 2030, and every 10 years thereafter through January 1, 2100; (4)be informed by the report provided by the Trillion Trees Task Force established in section 102; 
(5)incorporate data from the forest inventory and analysis program under section 3(e) of the Forest and Rangeland Renewable Resources Research Act of 1978 (16 U.S.C. 1642(e)) and other applicable Federal agency data; (6)be consistent with multiple use and sustained yield requirements, policies, and objectives on National Forest, State, Tribal, and other public or private land; 
(7)be consistent with other benefits related to forest function and health including soil health and productivity, wildlife habitat and biodiversity, improved air and water quality, job creation, outdoor recreation, and forest products and byproducts; (8)be established at levels that account for— 
(A)long-term and short-term carbon sequestration and storage;  (B)forest carbon flux; and 
(C)assessments of existing forested acres, considering variations in landscape; (9)incorporate input from State, Tribal, and local stakeholders and members of the public; and 
(10)be published in the Federal Register, together with a statement of the basis and justification for such targets. (b)Natural regenerationIn this subsection, the term natural regeneration means the establishment of a tree or tree age class from natural seedling, sprouting, or suckering, in accordance with the management objectives of an applicable forest plan. 
(c)ClarificationNothing in this section shall be construed to establish any requirements with respect to private landowners. 102.Trillion Trees Task Force (a)EstablishmentNot later than 6 months after the date of the enactment of this section, the Secretary shall establish the Trillion Trees Task Force (in this section referred to as the task force) to assist the Secretary with meeting the targets and purposes established under section 101(a). 
(b)Duties of the task force 
(1)ReportNot later than 1 year after the date the task force is established under subsection (a), the task force shall submit to the Secretary a report that includes— (A)recommendations for the national forest carbon stock targets established under section 101; 
(B)plant growth targets, including long-term growth targets, required to achieve the national forest carbon stock targets established under section 101, taking into account— (i)forest carbon flux; 
(ii)multiple use and sustained yield requirements, policies, and objectives; (iii)natural regeneration; 
(iv)adverse natural and anthropogenic disturbances; and (v)other factors impacting domestic forestlands; and 
(C)program and policy recommendations designed to achieve the national forest carbon stock targets established under section 101, while— (i)still maintaining sustainable levels of board feet harvested from public lands; 
(ii)promoting forest products markets, including for new and innovative forest products and byproducts; and (iii)improving the natural regeneration of public and private forests (with an emphasis on the regeneration of native species) through active forest management.  
(2)OversightFollowing the submission of the report described in paragraph (1), the task force shall provide continued oversight of the implementation of the national forest carbon stock targets, and provide the Secretary with— (A)yearly reports on the progress made towards achieving the national forest carbon stock targets established under section 101; and 
(B)ongoing program and policy recommendations designed to achieve the national forest carbon stock targets established under section 101. (3)Reports to CongressThe task force shall— 
(A)submit to Congress a copy of the report under paragraph (1); and (B)not later than 2 years after the report under paragraph (1) is submitted to the Secretary and Congress, and every 5 years thereafter, submit a report to Congress on the implementation of, and progress towards meeting, the targets set under section 101. 
(c)Membership 
(1)AppointmentThe task force shall consist of 15 ex officio members and 15 discretionary members. (A)Ex officio membersThe President shall appoint 15 representatives from the executive branch.  
(B)Discretionary membersThe Secretary shall appoint 1 discretionary member from each of the following: (i)A State land management agency. 
(ii)A private forest landowner with total land holdings of greater than 1,000,000 acres. (iii)A private forest landowner with total land holdings of less than 1,000,000 acres. 
(iv)A family forest landowner. (v)A pulp or paper manufacturer which receives wood fiber directly or indirectly from Federal timber for a portion of their fiber supply. 
(vi)A sawmill or engineered wood producer which relies on the sale of Federal timber for at least 25 percent of their fiber supply. (vii)An energy company, cooperative, pellet fuel producer, or utility which provides customers with energy at least partially derived from the combustion of wood biomass. 
(viii)A land conservation nonprofit with previous experience in collaborative forestland restoration projects greater than 100,000 acres. (ix)A Tribal land management agency or resource management organization with previous experience managing Tribal timberland. 
(x)A wildlife conservation nonprofit with previous experience in collaborative forestland restoration projects greater than 100,000 acres. (xi)An entity with experience in wildlife habitat restoration projects less than 100,000 acres. 
(xii)An urban or community resource conservation organization, with previous experience in urban and community reforestation projects. (xiii)An organization with previous experience in projects of any size that increase public access or outdoor recreation opportunities on National Forest System lands. 
(xiv)A company or organization with experience in sustainable buildings or mass timber construction. (xv)An academic or scientific institution with experience researching forest carbon stock in domestic forests. 
(2)Discretionary member terms 
(A)Appointment and removalEach discretionary member appointed to the task force under paragraph (1)(B) may be appointed and removed at the discretion of the Secretary. (B)VacancyA discretionary member that is removed under subparagraph (A) shall be replaced not later than 6 months after such removal. 
(3)Quorum 
(A)In generalA quorum shall consist of 10 ex officio members and 10 discretionary members of the task force. (B)DecisionsDecisions of the task force shall be made by majority vote, a quorum being present. 
(4)Preservation of public advisory statusNo individual may be appointed to the task force as a discretionary member under paragraph (1)(B) while serving as an officer or employee of the Federal Government. (5)Pay and expenses (A)Compensation (i)Federal employee membersAll members of the task force who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States. 
(ii)Non-Federal employee membersAll members of the task force not described in clause (i) shall serve without compensation.  (B)ReimbursementA member of the task force may be reimbursed for travel and lodging incurred while attending a meeting of the task force or any other meeting of members approved for reimbursement by the task force in the same amounts and under the same conditions as Federal employees under section 5703 of title 5, United States Code. 
(C)ExpensesThe expenses of the task force that the Secretary determines to be reasonable and appropriate shall be paid by the Secretary. (6)Administrative support, technical services, and staff supportThe Secretary shall make personnel of the Department of Agriculture available to the task force for administrative support, technical services, and staff support that the Secretary determines necessary to carry out this section.  
(d)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the task force. 103.Philanthropic Reforestation Advisory Council (a)EstablishmentThere is hereby established the Philanthropic Reforestation Advisory Council (in this section referred to as the Advisory Council) to advise the Secretary on— 
(1)increasing private charitable investment in reforestation and afforestation activities; and (2)tracking private charitable reforestation and afforestation pledges and metrics. 
(b)Duties of the Advisory Council 
(1)ReportNot later than 1 year after the date of the enactment of this section, the Advisory Council shall submit to the Secretary a report that includes recommendations for— (A)increasing and encouraging private charitable investments in reforestation and afforestation activities; and 
(B)developing a platform to track private charitable tree planting pledges and metrics. (2)ConsultationThe Secretary shall consult with the Advisory Council when developing the list of projects to be funded from the Trillion Trees Challenge Fund established under section 104. 
(3)Reports to CongressThe Advisory Council shall annually submit to Congress— (A)a copy of the report under paragraph (1); and 
(B)a list of projects the Advisory Council recommended be funded under paragraph (2) and whether or not those projects were funded. (c)Membership (1)AppointmentThe Advisory Council shall consist of 2 ex officio members and 15 discretionary members. 
(A)Ex officio membersThe ex officio members of the Advisory Council, or their designees, are— (i)the Secretary of Agriculture; and 
(ii)the Secretary of the Interior.  (B)Discretionary membersThe Secretary shall appoint discretionary members from each of the following: 
(i)One from each of not more than 5 companies or corporations that have made public charitable tree planting pledges. (ii)One from each of not more than 5 philanthropic organizations with experience in financing reforestation and afforestation activities. 
(iii)One from each of not more than 5 non-profit organizations with experience in reforestation and afforestation activities. (2)Discretionary member termsEach discretionary member appointed to the Advisory Council under paragraph (1)(B) may be appointed and removed at the discretion of the Secretary. 
(3)Quorum 
(A)In generalA quorum shall consist of 12 members of the Advisory Council. (B)DecisionsDecisions of the Advisory Council shall be made by majority vote, a quorum being present. 
(4)Preservation of public advisory statusNo individual may be appointed to the Advisory Council as a discretionary member under paragraph (1)(B) while serving as an officer or employee of the Federal Government. (5)Pay and expenses (A)Compensation (i)Federal employee membersAll members of the Advisory Council who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States. 
(ii)Non-Federal employee membersAll members of the Advisory Council not described in clause (i) shall serve without compensation.  (B)ReimbursementA member of the Advisory Council may be reimbursed for travel and lodging incurred while attending a meeting of the Advisory Council or any other meeting of members approved for reimbursement by the Advisory Council in the same amounts and under the same conditions as Federal employees under section 5703 of title 5, United States Code. 
(C)ExpensesThe expenses of the Advisory Council that the Secretary determines to be reasonable and appropriate shall be paid by the Secretary. (6)Administrative support, technical services, and staff supportThe Secretary shall make personnel of the Department of Agriculture available to the Advisory Council for administrative support, technical services, and staff support that the Secretary determines necessary to carry out this section. 
(7)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to Advisory Council. 104.Trillion Trees Challenge Fund (a)Establishment (1)In generalThere is established in the Treasury a fund to be known as the Trillion Trees Challenge Fund. 
(2)DepositsFor each of fiscal years 2021 through 2030, there is appropriated, out of any money in the Treasury not otherwise appropriated, $10,000,000, which shall be deposited into the Trillion Trees Challenge Fund and remain available until expended.  (3)Use of fundsAmounts deposited into the Trillion Trees Challenge Fund— 
(A)shall be used by the Secretary to make grants, in consultation with the Philanthropic Reforestation Advisory Council, to eligible entities to carry out eligible projects described in subsection (b)(1); and (B)may only be used if matched by the eligible entity carrying out the eligible project, on at least a 1-to-1 basis, by non-Federal funds. 
(4)Public donations 
(A)In generalFor purposes of making grants under this section, the Secretary may accept cash or in-kind donations. (B)Credits to fundAny cash donation accepted pursuant to subparagraph (A) shall be credited to, and form a part of, the Fund.  
(b)Eligible Projects 
(1)In generalAn eligible project described in this paragraph is an activity carried out by an eligible entity related to reforestation or conserving, managing, maintaining, and monitoring trees on State, Tribal, municipal, or private lands for the purpose of increasing forest carbon stock.  (2)ListThe Secretary shall— 
(A)annually develop a list of eligible projects to be funded from the Trillion Trees Challenge Fund, in consultation with the Philanthropic Reforestation Advisory Council; and (B)submit the list developed pursuant to subparagraph (A) to— 
(i)the Committees on Agriculture, Nutrition, and Forestry and Energy and Natural Resources of the Senate; and (ii)the Committees on Agriculture and Natural Resources of the House of Representatives; and 
(C)publish such list annually in the Federal Register. (3)UpdatesThe Secretary may add an eligible project to the list described in subparagraph (A) of paragraph (2) and submit such addition in accordance with subparagraph (B) of such paragraph. 
(4)ProposalsTo be eligible to receive funding under this section, an eligible entity shall submit to the Secretary a proposal at such time, in such manner, and containing such information as the Secretary may require. (c)Summary to CongressThe Secretary shall include in the budget materials submitted to Congress in support of the President’s annual budget request (submitted to Congress pursuant to section 1105 of title 31, United States Code) for each fiscal year a summary of the status and funding of eligible projects under this section. 
(d)DefinitionsIn this section— (1)Eligible entityThe term eligible entity means— 
(A)a State, local, or Tribal government; (B)a non-profit organization or educational institution; 
(C)an individual; or (D)other non-Federal entities, as determined by the Secretary. 
(2)Philanthropic reforestation advisory councilThe term Philanthropic Reforestation Advisory Council means to the Advisory Council established under section 103 of the Trillion Trees Act.  105.Renewable resource assessment update and lifecycle analysis (a)Renewable resource assessmentSection 3 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1601) is amended— 
(1)in subsection (a)— (A)in paragraph (5), by striking and at the end; 
(B)by striking paragraph (6) and inserting the following:  (6)an analysis of the rural and urban forestry opportunities to mitigate the buildup of atmospheric carbon, reduce the risk of global climate change, capture and store atmospheric carbon, and optimize forest carbon stock (as defined in section 2 of the Trillion Trees Act) in domestic forests; and; and 
(C)by adding at the end the following:  (7)an analysis of the forest carbon stock (as defined in section 2 of the Trillion Trees Act) potential of domestic forests based upon the lifecycle analysis established under section 105(c) of the Trillion Trees Act.; 
(2)in subsection (c)— (A)in paragraph (2), by striking and at the end; 
(B)in paragraph (3), by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(4)the potential to increase forest carbon stock (as defined in section 2 of the Trillion Trees Act) through the utilization of harvested wood products, including recommendations to Congress for actions which would lead to increased forest carbon stock through the utilization of such materials.; and (3)in the first subsection (d), by inserting and other stakeholders after agencies.  
(b)Renewable resource programSection 4 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1602) is amended— (1)in the first sentence— 
(A)by inserting Nation’s forests, including the before National Forest System;  (B)by inserting and Congress after transmitted to the President; and 
(C)by inserting and development programs after for research;   (2)by striking the The Program shall include, but not be limited to and inserting The Program shall be prepared and transmitted to the President and Congress not later than 2 years after the date of the enactment of the Trillion Trees Act and every 2 years thereafter, and shall include, but not be limited to; 
(3)by amending paragraph (1) to read as follows:  (1)an inventory of specific investment needs and opportunities for both public and private program investments that— 
(A)differentiates between— (i)activities which are of a capital nature and those which are of an operational nature; and 
(ii)investments required to support existing policies and programs and those required to create and implement new policies and programs; and (B)identifies— 
(i)Federal and State policies that, if left unchanged in the succeeding 50 years, would create undesirable impacts on forests and communities; and (ii)alternatives to the policies described in clause (i) that if implemented in the 10 succeeding years would mitigate such undesirable impacts;; 
(4)in paragraph (2)— (A)by inserting and policy options after Program outputs; 
(B)by inserting or State governments after Federal Government; (5)in paragraph (3), by inserting and implementation of identified policy options after Program opportunities; 
(6)in paragraph (5)— (A)in the matter preceding subparagraph (A), by inserting and policy options before which;  
(B)in subparagraph (B), by inserting and services after products; (C)in subparagraph (D), by striking state national goals and inserting State national goals that the policy options are intended to achieve and; 
(D)in subparagraph (E), by striking and at the end;  (E)in subparagraph (F)— 
(i)by inserting the health and resiliency of forests, forest carbon stock (as defined in section 2 of the Trillion Trees Act), and before forest and rangeland ; and (ii)by striking the period and inserting ; and; and  
(F)by adding at the end the following:   (G)account for the effects of trees in urban and community areas in addition to forests in rural areas.. 
(c)Lifecycle analysis 
(1)Lifecycle storage modelAs a part of the assessment established under section 3 of the Forest and Rangeland Renewable Planning Act of 1974 (16 U.S.C. 1601) the Secretary shall develop interdisciplinary computational models using all available data to— (A)evaluate the lifecycle forest carbon stock potential associated with domestic forestland; and 
(B)provide projections, scenario planning, and policy options associated with such models. (2)ConsiderationsIn developing the model under paragraph (1), the Secretary shall consider— 
(A)the best available science; (B)data collected through the forest inventory and analysis program under section 3(e) of the Forest and Rangeland Renewable Resources Research Act of 1978 (16 U.S.C. 1642(e)); 
(C)forest carbon stock and the rate of carbon storage and sequestration in forest carbon pools; (D)the net carbon storage and sequestration of active forest management; 
(E)the rate of carbon storage and sequestration in varying forests based on the climate the forest is located in, the average age of stands, and rate of tree mortality; (F)the net amount of carbon released through catastrophic wildfire, disease and insect infestations, and other disturbances that result in tree mortality; 
(G)the net carbon stored and sequestered through the manufacture of harvested wood products; (H)the net carbon stored and sequestered through a sustainable cycle of harvest and regeneration; 
(I)forest carbon flux; and (J)other factors as determined by the Secretary. 
(3)Validation program 
(A)In generalThe Secretary shall carry out a program for validation and independent testing of the lifecycle models developed under paragraph (1). (B)RequirementsIn carrying out the validation program under subparagraph (A), the Secretary shall— 
(i)regularly perform retrospective assessments comparing model predictions to field data on the carbon stored in forests; and (ii)require independent evaluation and comparison of lifecycle models developed under paragraph (1) against existing models, and enable empirical testing of hypotheses regarding the net effects on land and atmospheric carbon stocks and other greenhouse gas impacts. 
(4)ReportNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter, the Secretary shall submit to Congress a report that includes— (A)the findings of the analysis conducted using the model developed under paragraph (1); 
(B)recent trends and current forest carbon stock, forest carbon pools, and forest carbon flux as well as projections of forest carbon stock, forest carbon pools, and forest carbon flux for the succeeding 50 years; and (C)scenario planning for Federal, State, Tribal, local, and private landowners that analyzes different policy options and their associated effects on lifecycle forest carbon stock.  
106.Forest inventory and analysis 
(a)5-Year reportsSection 3(e)(3) of the Forest and Rangeland Renewable Resources Research Act of 1978 (16 U.S.C. 1642(e)(3)) is amended— (1)in subparagraph (B), by striking and at the end; 
(2)in subparagraph (C), by inserting , forest carbon, after forest health conditions and trends; (3)in subparagraph (C), by striking the period and inserting paragraph; and; and 
(4)by adding at the end the following:  (D)demonstrates the Agency’s efforts to— 
(i)conduct a strategic national forest inventory by measuring a statistically designed consistent historical series of field plots in combination with advanced technology to improve data, information, and estimates of precision; and (ii)use advanced geospatial technologies to improve such area and volume estimates, especially for sub-State regions and smaller areas..  
(b)Memoranda of understandingIn preparing, publishing, and making available reports under section 3(e)(3) of the Forest and Rangeland Renewable Resources Research Act of 1978 (16 U.S.C. 1642(e)(3)), as amended by subsection (a), the Secretary may enter into memorandums of understanding with other Federal agencies or departments to improve the use and integration of advanced remote sensing and geospatial technologies in the forest inventory and analysis program under such section.  107.National Forest Foundation activities (a)Adding forest carbon stock to the purposes of the national forest foundationThe National Forest Foundation Act (16 U.S.C. 583j et seq.) is amended— 
(1)in section 402(b)— (A)in paragraph (2), by striking and at the end; 
(B)in paragraph (3), by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following: 
 
(4)encourage, accept, and administer private gifts of money and of real and personal property for the benefit of, or in connection with, the targets for optimizing forest carbon stock established under section 101 of the Trillion Trees Act; and (5)carry out the National Medal for Forest Restoration under section 410.; 
(2)in section 405— (A)in subsection (a), by striking 410 and inserting 412; and 
(B)in subsection (b), by striking 410 and inserting 412;  (3)by redesignating section 410 as section 412; and 
(4)by inserting after section 409 the following:  410.National Medal for Forest Restoration (a)EstablishmentThe Foundation shall, in consultation with the Secretary of Agriculture, establish an award to be known as the National Medal for Forest Restoration to recognize outstanding contributions in domestic reforestation (as defined in section 2 of the Trillion Trees Act) activities carried out by individuals, communities, nonprofit organizations, and corporations. 
(b)Number of awardsThe Foundation shall award the National Medal for Forest Restoration at least once a year. (c)Levels of awardsThe Foundation shall, in consultation with Secretary of Agriculture, establish multiple levels of awards reflecting the considerations specified in subsection (e). 
(d)Administration of awardThe Foundation shall administer the awards under this section, including by— (1)developing a website and media presence to highlight recipients of such awards; and 
(2)tracking the contribution of such recipients towards the targets for increased forest carbon stock established under section 101 of the Trillion Trees Act. (e)ConsiderationsIn awarding the National Medal for Forest Restoration under this section to an entity described in subsection (a), the Foundation shall consider— 
(1)the number of acres planted or restored by such entity; (2)the total increase in forest carbon stock (as defined in section 2 of the Trillion Trees Act) resulting from reforestation (as defined in section 2 of the Trillion Trees Act) activities of such entity; 
(3)the educational impact of the reforestation (as defined in section 2 of the Trillion Trees Act) activities of such entity; and (4)the total value of any donations by such entity to the Foundation.. 
(b)Fifth grade forestry challengeThe National Forest Foundation Act (16 U.S.C. 583j et seq.), as amended by subsection (a), is further amended by inserting after section 410 the following:  411.Fifth grade forestry challenge (a)EstablishmentThe Foundation shall establish an educational grant program, in consultation with the Secretary, to be known as the 5th Grade Forestry Challenge to make grants to eligible recipients to— 
(1)provide 5th grade students with a seedling to plant; (2)educate students about forestry, forest management, active stewardship, and carbon storage; and 
(3)encourage, accept, and administer private gifts of money, technical expertise, and of real and personal property for the benefit of this program. (b)Eligible recipientsThe following entities are eligible to receive a grant under this section: 
(1)A local educational agency.  (2)A nonprofit entity that the Secretary determines has a demonstrated history of community engagement and education on natural resource issues. 
(3)Other recipients as the Secretary determines to be appropriate. (c)CoordinationIn carrying out the program required by this section, the Foundation may coordinate on an ongoing basis with appropriate Federal, State, Tribal, and local resource management departments, local educational agencies, nonprofit organizations, private citizens, and corporations to— 
(1)identify lands suitable for reforestation (as defined in section 2 of the Trillion Trees Act); (2)encourage, accept, and administer private gifts of money, technical expertise, and of real and personal property for the benefit of such program; 
(3)manage and maintain reforested lands; and (4)further educate students and the public about forestry and forest carbon stock (as defined in section 2 of the Trillion Trees Act). 
(d)Report requiredNot later than 2 years after the date on which the Foundation establishes the grant program under this section, the Secretary shall submit to the relevant committees a report on the determination of the Secretary as to whether the grant program is a financially effective means to educate students in the fields described in subsection (a)(2). (e)DefinitionsIn this subsection: 
(1)Local educational agencyThe term local educational agency has the meaning given that term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (2)Relevant committeesThe term relevant committees means— 
(A)the Committee on Natural Resources of the House of Representatives; (B)the Committee on Agriculture of the House of Representatives; 
(C)the Committee on Energy and Natural Resources of the Senate; and (D)the Committee on Agriculture, Nutrition, and Forestry of the Senate.. 
BRegeneration 
111.Reforestation programs 
(a)National forest cover policy 
(1)In generalSection 3 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1601), as amended by section 105, is further amended— (A)by redesignating subsection (e) as subsection (f); 
(B)by redesignating the second subsection (d) (relating to the policy of Congress regarding forested land in the National Forest System) as subsection (e); and (C)in subsection (e), as so redesignated— 
(i)in paragraph (2)— (I)in the first sentence— 
(aa)by striking eight years following the enactment of this subsection and inserting 10 years following the date of enactment of the Trillion Trees Act; and (bb)by striking eight-year period and inserting 10-year period; 
(II)in the second sentence, by striking such eight-year period and inserting the 10-year period; and (III)in the third sentence, by striking 1978 and inserting 2021; 
(ii)by redesignating paragraph (3) as paragraph (4); (iii)in the first sentence of paragraph (4), as so redesignated, by striking subsection (d) and inserting subsection; and 
(iv)by inserting after paragraph (2) the following:  (3)Reforestation prioritization (A)Reforestation priority (i)In generalIn carrying out this subsection, the Secretary shall give priority to projects on the priority list described in clause (ii). 
(ii)Ranked priority listThe Chief of the Forest Service shall, based on recommendations from regional foresters, create a ranked priority list of projects that— (I)primarily take place on priority land; 
(II)promote reforestation (as defined in section 2 of the Trillion Trees Act) on priority land; (III)deliver measurable progress and cost-effective results; 
(IV)increase forest carbon stock (as defined in section 2 of the Trillion Trees Act) in a sustainable manner; and (V)provide additional benefits relating to forest function and health, soil health and productivity, wildlife habitat and biodiversity, improved air and water quality, job creation, enhanced outdoor recreation, and forest products and byproducts. 
(B)Priority land definedIn this paragraph, the term priority land means National Forest System land that, due to an unplanned adverse disturbance (including a wildfire, ice storm, blowdown, flooding, insect infestation, disease, volcanic activity, or seismic event)— (i)does not meet the conditions for appropriate forest cover described in paragraph (1); 
(ii)requires reforestation (as defined in section 2 of the Trillion Trees Act) to meet the objectives of an applicable forest plan; and (iii)is unlikely to experience natural regeneration without assistance. . 
(2)Conforming amendments 
(A)Cooperative forestry assistance act of 1978Section 9 of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2105) is amended in the matter following paragraph (5) of subsection (g)— (i)by striking section 3(d) and inserting subsection (e) of section 3; and 
(ii)by striking 1601(d) and inserting 1601. (B)Reforestation trust fundSection 303 of the Act of October 14, 1980 (Public Law 96–451; 16 U.S.C. 1606a) is amended in subsection (d)(1)— 
(i)by striking section 3(d) and inserting subsection (e) of section 3; and (ii)by striking 1601(d) and inserting 1601. 
(C)Stewardship end result contracting projectsSection 604(c) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c(c)) is amended by adding at the end the following:  (8)Reforestation (as defined in section 2 of the Trillion Trees Act), except the Chief shall give priority to reforestation projects in accordance with the priorities specified in subsection (e)(3)(A)(ii) of section 3 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1601).. 
(b)Target year for national forest systemSection 9 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1607) is amended by striking 2000 and inserting 2031. 112.Reforestation trust fund Section 303 of the Act of October 14, 1980 (Public Law 96–451; 16 U.S.C. 1606a) is amended in subsection (b)(2), by striking $30,000,000 and inserting $180,000,000. 
113.Solving shortages for seedlings 
(a)In generalNot later than 1 year after the date of the enactment of this section, the Secretary, acting through the Chief of the Forest Service, shall develop and implement a national strategy to increase the capacity of Federal, State, Tribal, and private nurseries to address the nationwide shortage of tree seedlings. (b)ElementsThe strategy required under subsection (a) shall— 
(1)be based on the best available science and data; and (2)identify and address— 
(A)regional seedling shortages of bareroot and container tree seedlings; (B)regional reforestation opportunities and the seedling supply necessary to fulfill such opportunities;  
(C)opportunities to enhance seedling diversity and close gaps in seed inventories; and (D)barriers to expanding, enhancing, or creating new infrastructure to increase nursery capacity. 
(c)Federal nurseriesSection 2 of the Act of June 9, 1930 (16 U.S.C. 576a; commonly known as the Knutson-Vandenberg Act), is amended by striking each fiscal year after year ending June 30, 1934, not to exceed $400,000, and inserting each of fiscal years 2021 through 2030, $25,000,000,. (d)Loan program for State, Tribal, and private nurseries (1)In generalThe Secretary shall carry out a loan program to make or guarantee qualified nursery loans to eligible entities under this subsection. 
(2)ApplicationTo be eligible to receive a qualified nursery loan or loan guarantee under this subsection, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including a plan to maintain the genetic and physical quality of seedlings of the eligible entity. (3)PriorityIn making qualified nursery loans or loan guarantees under this subsection, the Secretary shall give priority to eligible entities that— 
(A)are small businesses, in particular small businesses located in rural areas; (B)create or support jobs, particularly in rural areas; and 
(C)serve regions with high demand for reforestation.  (4)Qualified nursery projectA loan or loan guarantee under this subsection may only be used to carry out a qualified nursery project to— 
(A)develop, expand, enhance, or improve nursery capacity or infrastructure; (B)establish nurseries; or 
(C)develop or implement quality control measures at nurseries. (5)Loan and loan guarantee terms (A)Amount guaranteedThe portion of a loan that the Secretary may guarantee under this subsection may not be greater than 80 percent of the principal amount of such loan. 
(B)RepaymentThe period of repayment for a loan made under this subsection shall not exceed 20 years. (6)Administrative provisions (A)Limitation on authorityThe total amount of qualified nursery loans made or guaranteed under this subsection by the Secretary may not exceed $1,000,000,000. 
(B)DistributionThe Secretary shall ensure, to the maximum extent practicable, that loans made or guaranteed under this subsection are distributed across diverse geographic regions. (7)DefinitionsIn this subsection: 
(A)Eligible entityThe term eligible entity means— (i)a State, Tribal, or local government; or  
(ii)a domestic private, non-profit, or cooperative organization.  (B)NurseryThe term nursery means a State, Tribal, or local government or privately-owned facility that grows, stores, extracts, or monitors bareroot or container tree seedlings. 
(C)Qualified nursery loanThe term qualified nursery loan means a low-interest loan, the proceeds of which are used to cover the costs to the borrower of carrying out a qualified nursery project described in paragraph (4).  114.Healthy forest reserve program (a)EstablishmentSection 501(a) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6571(a)) is amended— 
(1)in paragraph (3), by striking and at the end; (2)in paragraph (4), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following:  (5)to promote the management and conservation of existing forests and regeneration of additional trees in pursuit of the targets for increased forest carbon stock established under section 101 of the Trillion Trees Act.. 
(b)Enrollment prioritySection 502(f)(1) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6572) is amended to read as follows:  (1)In generalThe Secretary of Agriculture shall give priority to the enrollment of land that— 
(A)provides the greatest conservation benefit to— (i)primarily, species listed as endangered or threatened under section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533); and 
(ii)secondarily, species that— (I)are not listed as endangered or threatened under section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533); but 
(II) 
(aa)are candidates for such listing, State-listed species, or special concern species; or (bb)are deemed a species of greatest conservation need under a State wildlife action plan; or  
(B)promotes the restoration of marginal farmland or degraded forestland into healthy forest ecosystems.. (c)Restoration plansSection 503(b)(4) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6573(b)) is amended to read as follows: 
 
(4)Practices to increase forest carbon stock (as defined in section 2 of the Trillion Trees Act) over a period of at least 20 years, including through reforestation of degraded forestland and afforestation (as such terms are defined in such section) of marginal farmland.. (d)Cost sharingSection 504 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6574) is amended by adding at the end the following: 
 
(e)Cost-Share permittedIn the case of land enrolled in the healthy forest reserve program for the purpose of promoting the restoration of marginal farmland or degraded forestland into healthy forest ecosystems, the Secretary of Agriculture may pay up to 75 percent for the cost of practices determined necessary for restoration or afforestation (as defined in section 2 of the Trillion Trees Act) of such land.. 115.Forestry education and workforce development grant program (a)In generalThe Secretary shall establish a competitive grant program to make grants to eligible institutions to carry out forestry education and workforce development programs to prepare students for careers in forestry.  
(b)ProposalTo be eligible to receive a grant under this section, an eligible institution shall submit to the Secretary a proposal at such time, in such manner, and containing such information as the Secretary may require. (c)Equitable awardsFor each fiscal year for which grants are awarded under this section, the amount of grant funds awarded to eligible institutions described in paragraph (1) of subsection (f) shall be equal to the amount of grant funds awarded to eligible institutions described in paragraphs (2) and (3) of such subsection. 
(d)Use of grant funds 
(1)In generalGrants made under this section shall be used to— (A)award scholarships to students enrolled in the eligible institution and pursuing degrees in forestry, including students historically underrepresented in the field of forestry; 
(B)expand, enhance, or improve forestry educational capacities of the eligible institution, including libraries, curriculum, faculty, and scientific instrumentation; (C)recruit and retain— 
(i)secondary school or undergraduate students to pursue certifications in forestry or acquire training in technical forestry skills, including students historically underrepresented in the field of forestry; or (ii)undergraduate and graduate students to pursue degrees in forestry, including students historically underrepresented in the field of forestry; 
(D)design and develop resources or programs that prepare students enrolled in the eligible institution for careers in forestry, including internship and apprenticeship programs; (E)provide hands-on training and research opportunities for such students; or 
(F)carry out any other activity the Secretary determines appropriate. (2)Clarification of forestry educationFor purposes of paragraph (1), the terms degrees in forestry, certifications in forestry, and training in technical forestry skills include degrees, certifications, and training in forestry, forest sciences, natural resources management, or other related educational disciplines.  
(e)Payment of non-Federal shareAs a condition of receiving a grant under this section, the Secretary shall require the recipient of the grant to provide funds or in-kind support from non-Federal sources in an amount that is specified by the Secretary and based on assessed institutional needs. (f)Eligible institution definedIn this section, the term eligible institution means— 
(1)a land grant college or university, including an institution eligible to receive funding under— (A)the Act of July 2, 1862; 
(B)the Act of August 30, 1890, including Tuskegee University; (C)Public Law 87–788 (commonly known as the McIntire-Stennis Act of 1962); or 
(D)the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note);  (2)a community college or area career and technical education school (as defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302)); or 
(3)an institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)). (g)Authorization of appropriationsThere are authorized to be appropriated to the Secretary $20,000,000 for each of fiscal years 2021 through 2030 to carry out this section. 
116.Civilian Conservation Centers reforestation activitiesSection 147(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3197(d)) is amended by adding at the end the following:  (4)Reforestation activitiesEnrollees in Civilian Conservation Centers may provide assistance in carrying out priority reforestation (as defined in section 2 of the Trillion Trees Act) projects in accordance with subsection (e)(3)(A)(ii) of section 3 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1601).. 
117.Forest technology enhancements for conservation and habitat improvement 
(a)Establishment of pilot programNot later than 180 days after the date of the enactment of this section, the Secretary, in consultation with the Secretary of the Interior, shall either establish a research, development, and testing pilot program or expand an applicable existing program to— (1)assess new technologies, including unmanned aircraft system, geospatial, or remote sensing technologies, across all reforestation activities;  
(2)accelerate the deployment and integration of such technologies into the operations of the Secretaries; and (3)collaborate and cooperate with State, Tribal, and private geospatial information system organizations with respect to such technologies.  
(b)Expanding use of unmanned aircraft systemsNot later than 1 year after the date of enactment of this section, the Secretaries shall enter into an agreement to develop consistent protocols and plans for the use of unmanned aircraft system technologies for reforestation activities. (c)Domestic manufacture requirementAny unmanned aircraft system technology or component of unmanned aircraft system technology used under this section shall be made and manufactured in the United States. 
(d)Rule of constructionNothing in this section shall be construed as prohibiting the Secretary of Agriculture from using unmanned aircraft systems technologies in effect on the date of the enactment of this section.  (e)Unmanned aircraft system definedIn this section, the term unmanned aircraft system has the meaning given the term in section 44801 of title 49, United States Code. 
(f)SunsetThe authority to carry out this section shall terminate on the date that is 5 years after the date of the enactment of this section. CUrban Forests 121.Urban and community forestry assistance (a)Tree City USA Grant ProgramSection 9 of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2105) is amended— 
(1)by redesignating subsections (h) and (i) as subsections (j) and (k), respectively; and (2)by inserting after subsection (g) the following; 
 
(h)Tree City USA Grant Program 
(1)In generalThe Secretary shall establish a grant program to be known as the Tree City USA Grant Program to provide competitive grants to eligible entities to enhance and maintain urban forests. (2)Application (A)In generalTo be eligible to be awarded a grant under paragraph (1), an eligible entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including a proposal to enhance and maintain urban forests. 
(B)Application assistanceA non-profit organization that partners with an eligible entity may submit an application under subparagraph (A) on behalf of such eligible entity. (3)PriorityIn awarding grants under paragraph (1), the Secretary shall give priority to eligible entities that submit proposals under paragraph (2)(A) that— 
(A)enhance, maintain, or improve access to urban forests in— (i)typically underserved areas; or 
(ii)areas with low tree or environmental equity; (B)further a statewide assessment or local government initiative to enhance and maintain urban forests; 
(C)include a plan to mitigate risks from insects, disease, and non-native invasive species; and (D)include a plan to monitor and maintain new and existing trees. 
(4)Technical assistanceThe Secretary may provide technical assistance to local governments to assist such local governments with— (A)becoming eligible entities; and 
(B)proposals under paragraph (2)(A). (5)Matching fundsAn eligible entity that receives a grant under this subsection shall contribute an amount of non-Federal funds (in cash or in kind) that is at least equal to the amount of the Federal funds received. 
(6)Premier tree cityNot later than 1 year after the date of the enactment of the Trillion Trees Act, and annually through 2030 thereafter, the Secretary shall designate as a Premier Tree City one eligible entity awarded a grant under this subsection to recognize the superior efforts of such eligible entity in enhancing and maintaining urban forests.  (7)Authorization of appropriationsIn addition to the amounts authorized under subsection (k), there are authorized to be appropriated $1,000,000 for each of fiscal years 2021 through 2030 to carry out this subsection.  
(8)Eligible entity definedIn this subsection, the term eligible entity means a local government that— (A)serves an urban and community area; and 
(B)a tree planting non-profit organization recognizes as having— (i)a tree board or department; 
(ii)a tree care ordinance; (iii)a community forestry program with an annual budget of at least $2 per capita; and 
(iv)an Arbor Day observance and proclamation.. (b)Cooperative agreements for urban wood utilizationSection 9 of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2105), as amended by subsection (a), is further amended by inserting after subsection (h) the following: 
 
(i)Pilot project for cooperative agreements for urban wood utilization 
(1)Cooperative agreementsThe Secretary may enter into cooperative agreements with State and local governments, institutions of higher education, private or non-profit organizations, and other entities that support projects that create wood products from dead and fallen trees in urban and community areas. (2)PrioritizationThe Secretary shall prioritize entering into cooperative agreements that— 
(A)support local job creation; (B)are located in typically underserved areas or areas with low tree or environmental equity; 
(C)develop new uses for dead and fallen trees; and (D)improve urban forest health and resiliency.  
(3)Technical and financial assistanceThe Secretary may provide technical or financial assistance to entities that enter into a cooperative agreement under paragraph (1) to facilitate— (A)research on new uses for dead and fallen trees in urban and community areas; and 
(B)market expansion opportunities for products made from dead and fallen trees in urban and community areas. (4)ReportNot later than 1 year after the date of the enactment of the Trillion Trees Act, the Secretary shall provide a report to the relevant committees on— 
(A)the implementation of this subsection; and (B)recommendations to encourage economic development and job creation by creating new markets for wood products made from urban timber sources. 
(5)DefinitionsIn this subsection— (A)Dead and fallen treesThe term dead and fallen trees means trees that— 
(i)are dying or have died; (ii)have partially or completely fallen over; or 
(iii)have been negatively impacted by insects, disease, or weather-related disturbances. (B)Relevant committeesThe term relevant committees means— 
(i)the Committees on Natural Resources and Agriculture of the House of Representatives; and (ii)the Committees on Energy and Natural Resources and Agriculture, Nutrition, and Forestry of the Senate.. 
(c)Program of education and technical assistance clarification for carbon storageSection 9(d)(3) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2105(d)(3)) is amended— (1)in subparagraph (C), by striking and after the semicolon; 
(2)in subparagraph (D), by inserting and after the semicolon; and (3)by inserting at the end the following new subparagraph: 
 
(E)identifying opportunities to increase carbon storage through afforestation (as defined in section 2 of the Trillion Trees Act) and scientific urban and community forestry management;. (d)National urban and community forestry advisory councilSection 9(g) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2105(g)) is amended— 
(1)in paragraph (2), by adding at the end the following new subparagraph:  (F)MeetingsThe Council established under this subsection shall meet not less than twice annually.; and 
(2)by adding at the end the following new paragraph:  (7)Renewal of council (A)In generalNot later than 30 days after the date of the enactment of the Trillion Trees Act, the Secretary shall renew the Council. 
(B)TerminationThe Council shall not terminate except as provided by an Act of Congress.. (e)Urban and community forestry action plan clarification for carbon storageSection 9(g)(3) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2105(g)(3)) is amended by adding at the end the following:  
 
(G)Recommendations for identifying opportunities to increase carbon storage through afforestation (as defined in section 2 of the Trillion Trees Act) and scientific urban and community forestry management.. (f)Authorization of appropriationsSubsection (k) of section 9 of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2105), as redesignated by subsection (a), is amended— 
(1)by striking $30,000,000 and inserting $50,000,000; and (2)by striking fiscal years 1991 through 1995 and inserting fiscal years 2021 through 2025. 
122.Civilian Conservation Center urban forestry demonstration programSection 147(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3197(d)), as amended by section 116, is further amended by adding at the end the following:  (5)Urban forestry 
(A)EstablishmentNot later than 1 year after the date of the enactment of this paragraph, the Secretary of Agriculture and the Secretary of Labor shall jointly establish Civilian Conservation Centers in urban and community areas (as defined in subsection (j) of section 9 of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2105)). (B)FocusIn addition to the training and skills required under paragraph (1), the Civilian Conservation Centers established pursuant to subparagraph (A) shall provide training on urban forestry issues, including urban forest conservation, management, maintenance, and monitoring.. 
123.Memorandum of understanding to coordinate urban forestry programsNot later than 120 days after the date of the enactment of this Act, the Secretary shall enter into a memorandum of understanding with the Secretaries of Health and Human Services, Housing and Urban Development, Interior, Labor, and Transportation and the Administrator of the Environmental Protection Agency to— (1)identify strategies to increase equitable access to urban forests through existing programs and authorities; 
(2)coordinate existing urban forestry programs; (3)conduct research on the benefits of urban forests for air quality, heat island mitigation, energy burden reduction, and enhanced shading for heat-resilient housing and active transit; and 
(4)conduct research on improving coordination between the agencies to address insects, disease, and non-native invasive species in urban and community areas.  DInternational Forests 131.Sense of CongressIt is the sense of Congress that— 
(1)the Trillion Trees Initiative established by the World Economic Forum should be supported; (2)under such Trillion Trees Initiative, countries, corporations, and individuals around the globe will contribute to conserving, restoring, and growing one trillion trees; 
(3)one trillion new trees globally would sequester a significant amount of atmospheric carbon and constitute a pragmatic step towards addressing global carbon emissions; and (4)under this Act, the United States will— 
(A)take a leadership role in conserving, restoring, and growing one trillion trees globally; (B)use the vast natural assets, robust forest products market, and technical expertise of the United States, to conserve, regenerate, manage, and utilize domestic forestland; and 
(C)incentivize the use of sustainable building products to store carbon. 132.International Forest Foundation (a)EstablishmentThe Administrator of the United States Agency for International Development may enter into an agreement with a non-profit organization to establish an International Forest Foundation (in this section referred to as the Foundation), which shall not be an agency or instrumentality of the United States Government. 
(b)PurposesThe purposes of the Foundation shall be— (1)to encourage, accept, and administer private gifts of money and of real and personal property for the benefit of, or in connection with, the activities and services carried out by the United States Agency for International Development to promote reforestation, afforestation, and the prevention of deforestation around the world; 
(2)to use private funds to support, undertake, and conduct activities that further the goals established under section 101; and (3)to undertake, conduct, and encourage educational, technical, and other assistance and other activities that support international goals to increase global carbon capture and storage through the promotion of healthy forests and responsible forest management. 
(c)Transfer of funds; liability 
(1)Transfer of fundsThe Administrator may authorize, pursuant to an agreement entered into in accordance with this section, the transfer of funds of the United States Agency for International Development to a nonprofit organization for the purpose of offsetting any administrative costs of the Foundation. (2)LiabilityThe United States shall not be liable for any debts, defaults, acts, or omissions of the Foundation. The full faith and credit of the United States shall not extend to any obligations of the Foundation. 
133.International engagement 
(a)In generalTo the maximum extent practicable, the Administrator of the United States Agency for International Development shall prioritize programs to support reforestation and afforestation, and to prevent deforestation, in developing countries and in regions that have experienced significant levels of deforestation or whose biodiversity, local economy, and stability would be significantly impacted by deforestation or loss of forest canopy cover around the world. (b)CoordinationIn carrying out the programs prioritized in accordance with subsection (a), the Administrator shall, to the maximum extent practicable, make use of public-private partnerships to facilitate engagement by nonprofit organizations and industry partners. 
134.Global climate change program 
(a)Forestry includedSection 2402(c)(2) of the Global Climate Change Prevention Act of 1990 (7 U.S.C. 6701(c)(2)) is amended by inserting and forestry after agriculture. (b)Study of global climate change, agriculture, and forestrySection 2403(b) of the Global Climate Change Prevention Act of 1990 (7 U.S.C. 6702(b)) is amended— 
(1)in the first proviso, by striking The Secretary shall conduct a study and inserting the following: The Secretary shall, not later than 2 years after the date of enactment of the Trillion Trees Act, conduct a study and submit a report to Congress; 
(2)in paragraph (2), by striking and at the end; (3)in paragraph (3), by striking the period at the end and inserting ; and; and 
(4)by adding at the end the following:  (5)identify and address programs which could lead to increased forest carbon stock (as defined in section 2 of the Trillion Trees Act) globally, healthy international forest ecosystems, and a globally sustainable forest products market.. 
(c)Office of international forestrySection 2405(c) of the Global Climate Change Prevention Act of 1990 (7 U.S.C. 6704(c)) is amended— (1)in paragraph (2), by striking the and at the end; 
(2)in paragraph (3), by striking the period at the end and inserting ; and; and (3)by adding at the end the following: 
 
(4)identify and implement programs which lead to— (A)increased forest carbon stock (as defined in section 2 of the Trillion Trees Act) globally; 
(B)healthy international forest ecosystems; and (C)a globally sustainable forest products market.. 
(d)Authorization of appropriationsSection 2412 of the Global Climate Change Prevention Act of 1990 (7 U.S.C. 6710) is amended by striking 1991 through 1997 and inserting 2021 through 2025. 135.International forestry cooperationSection 602(b)(1) of the International Forestry Cooperation Act of 1990 (16 U.S.C. 4501(b)(1)) is amended— 
(1)in subparagraph (G), by striking and at the end; (2)in subparagraph (H), by inserting and at the end; and 
(3)by adding at the end the following:  (I)activities that increase forest carbon stock (as defined in section 2 of the Trillion Trees Act), including reforestation and afforestation (as such terms are defined in such section) programs.. 
136.Modifications to authorities relating to tropical forestsSection 118 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151p–1) is amended as follows: (1)In subsection (a)(2), by inserting , including by reducing global forest carbon stock (as defined in section 2 of the Trillion Trees Act) before the period at the end. 
(2)In subsection (c)(1), by inserting , reforestation (as defined in section 2 of the Trillion Trees Act), after conservation. (3)In subsection (c)(2)(A), by inserting and impact on global carbon emissions after irreversible losses. 
(4)In subsection (c)(6), by inserting (including projects to increase forest carbon stock) after sustainable forestry projects and practices. (5)In subsection (c)(8), by inserting increasing forest carbon stock (as defined in section 2 of the Trillion Trees Act), after soil conservation,. 
(6)In subsection (f), by inserting and a study on the total carbon sequestered through increases in tropical forest carbon stock (as defined in section 2 of the Trillion Trees Act) globally as a result of programs, projects, and activities carried out under this section before the period at the end.  IICarbon Sequestration Through Improved Forest Management Activities 201.Land use planning; supplements to programmatic environmental impact statements (a)Priority Areas (1)Areas identifiedThe Secretary shall designate a landscape-level area on covered land as a priority area if— 
(A)the Secretary has identified such area as having a high or very high risk of wildfire; (B)the completion of covered projects in such area would reduce the risk of carbon emissions as a result of wildfire or tree mortality; and 
(C)the area is covered by an existing programmatic environmental impact statement applicable to such covered projects. (2)Effect of identificationThe Secretary shall prioritize review under section 102(2)(C) of the National Environmental Policy Act of covered projects in a priority area over the completion of any other review under such section. 
(3)Deadline for identificationThe Secretary shall establish the priority areas required under paragraph (1)— (A)in the case of priority areas for watershed protection projects, critical infrastructure protection projects, or wildlife habitat restoration projects, not later than 60 days after the date of the enactment of this section; and  
(B)in the case of priority areas for wildland-urban interface protection projects, not later than 60 days after the programmatic environmental impact statement required under subsection (b) is completed.  (4)Review and modification (A)In generalExcept with respect to areas subject to review under subparagraph (B), not later than 5 years after the date of the enactment of this section and not less than once every 5 years thereafter, the Secretary shall review the priority areas established under paragraph (1) and modify, add, or remove such priority areas. 
(B)Wildland-urban interface protection priority areasNot later than 5 years after the date on which the programmatic environmental impact statement required by subsection (b) is complete and not less than once every 5 years thereafter, the Secretary shall review the priority areas established under paragraph (1) and covered by such statement and modify, add, or remove such priority areas. (b)Programmatic environmental impact statement for wildland-Urban interface protection projectsNot later than 5 years after the date of the enactment of this section, the Secretary shall complete a programmatic environmental impact statement in accordance with section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) for wildland-urban interface protection on public lands, including with respect to— 
(1)lands classified as high or very high risk of wildfire; and (2)areas with at-risk communities (as defined in section 101 of the Healthy Forest Restoration Act of 2003 (16 U.S.C. 6511)). 
(c)Compliance with the National Environmental Policy Act 
(1)In generalThe requirements of section 102(2)(C) of National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C) with respect to a major Federal action taken under this section shall be deemed to be met— (A)for wildland-urban interface protection projects proposed after the date of completion of the programmatic environmental impact statement required by subsection (b), by supplementing such programmatic environmental impact statement and incorporating relevant additional regional analyses that have been completed by Federal agencies since such statement was finalized;  
(B)for watershed protection projects, by supplementing the programmatic environmental impact statement entitled National Forest System Land Management Planning published in January 2012 and incorporating relevant additional regional analyses that have been completed by Federal agencies since such statement was finalized; (C)for critical infrastructure protection projects, by supplementing the programmatic environmental impact statement entitled Designation of Energy Corridors on Federal Land in the 11 Western States (DOE/EIS–0386) published on November 28, 2008 and incorporating relevant additional regional analyses that have been completed by Federal agencies since such statement was finalized; and 
(D)for wildlife habitat restoration projects, by supplementing the programmatic environmental impact statement entitled National Forest System Land Management Planning published in January 2012 and incorporating relevant additional regional analyses that have been completed by Federal agencies since such statement was finalized. (2)Coordination and consultationIn developing a supplement under subparagraphs (A) through (D) of paragraph (1), the Secretary shall consult and coordinate with— 
(A)appropriate State, Tribal, and local governments; (B)transmission infrastructure and water infrastructure owners, operators, and developers; and 
(C)other appropriate entities. (d)Environmental review in priority areas (1)In generalIf the Regional Forester determines that a proposed covered project has been sufficiently analyzed by a previously completed programmatic environmental impact statement, such statement shall be deemed to fulfill the requirements of section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) with respect to such project. The applicable Regional Forester shall publish any such determinations on a publicly available website. 
(2)Additional environmental reviewIf the Regional Forester determines that a proposed covered project has not been sufficiently analyzed under paragraph (1) and additional environmental review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) is necessary, the applicable Regional Forester shall rely on analysis in previously completed environmental reviews under such Act in analyzing the potential impacts of the proposed covered project. (e)Reports to CongressNot later than February 1 of the first fiscal year beginning after the date of the enactment of this section, and each February 1 thereafter, the Secretary shall submit to the relevant committees a report that includes— 
(1)a description, with respect to the preceding year, of the progress of covered projects in priority areas established under this section; and (2)projections for how such covered projects will reduce the risk and severity of carbon emissions from wildfires and tree mortality. 
(f)DefinitionsIn this section: (1)Covered landThe term covered land means National Forest System lands that are not excluded from forest management activities as a result of— 
(A)an applicable forest plan; (B)inclusion in the National Wilderness Preservation System; 
(C)inclusion within a National or State-specific inventoried roadless area established by the Secretary, unless— (i)the forest management activity to be carried out is consistent with the forest plan applicable to the area; and 
(ii)the Secretary, or their designee, determines the forest management activity is allowed under the roadless rule governing such lands; or (D)any other Federal law. 
(2)Covered projectsThe term covered projects means critical infrastructure protection projects, watershed protection projects, wildland-urban interface protection projects, and wildlife habitat restoration projects. (3)Critical infrastructure protection projectThe term critical infrastructure protection project means a forest or rangeland management project with the primary objective of— 
(A)reducing the risk of wildfire ignition within or adjacent to— (i)a utility infrastructure right-of-way; or 
(ii)public transportation infrastructure; (B)protecting public infrastructure from wildfire; or 
(C)removing hazard trees and or other hazardous fuels from a utility infrastructure right-of-way. (4)Relevant committeesThe term relevant committees means— 
(A)the Committee on Agriculture, Nutrition, and Forestry of the Senate; (B)the Committee on Energy and Natural Resources of the Senate; 
(C)the Committee on Agriculture of the House of Representatives; and (D)the Committee on Natural Resources of the House of Representatives. 
(5)Watershed protection projectThe term watershed protection project means a forest or rangeland management project with the objective of— (A)protecting a municipal or Tribal water source from damage or destruction caused by wildfire; 
(B)improving, maintaining, or restoring water quality or yield; or (C)any combination of the purposes specified in subparagraphs (A) through (B).  
(6)Wildland-urban interface protection projectThe term wildland-urban interface protection project means a forest or rangeland management project which takes place within the boundaries of, or adjacent to, an at-risk community (as defined in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511)).  (7)Wildlife habitat restoration projectThe term wildlife habitat restoration project means a forest or rangeland management project with the primary objective of— 
(A)protecting, improving, maintaining, or restoring wildlife habitat; or (B)protecting, improving, maintaining, restoring, or enhancing management with respect to critical habitat (as defined in section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1532)). 
202.Forest carbon stock on State and private forests 
(a)Adding increasing forest carbon stock as a prioritySection 2(b) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2101) is amended— (1)by redesignating subparagraphs (6) through (10) as subparagraphs (7) through (11), respectively; and 
(2)by inserting after paragraph (5) the following:  (6)the encouragement of afforestation (as defined in section 2 of the Trillion Trees Act), reforestation, management, and related optimizations of forest carbon stock (as such terms are defined in such section) for climate and other ecological benefits;. 
(b)Support for State assessments and strategies for forest resources when considering carbon emissionsSection 2A(a)(1) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2101a(a)(1)) is amended— (1)by redesignating subparagraph (C) and (D) as subparagraphs (D) and (E), respectively; and 
(2)by inserting after subparagraph (B) the following:  (C)the current amount of forest carbon stock (as defined in section 2 of the Trillion Trees Act and incorporating data from the forest inventory and analysis program under section 3(e)) on State lands and opportunities for increased forest carbon stock;. 
(c)Increasing forest carbon stock through the forest stewardship programSection 5(d)(1) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2103a(d)) is amended by inserting carbon sequestration and storage before and the aesthetic. (d)Increasing forest carbon stock through the community forest and open space conservation programSection 7A(c)(1)(B)(ii) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2103d(c)(1)(B)(ii)) is amended by inserting  increasing forest carbon stock (as defined in section 2 of the Trillion Trees Act) and promoting, after including. 
(e)Increasing forest carbon stock through the promotion of forest healthSection 8(a) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2104(a)) is amended— (1)by redesignating paragraphs (4) through (6) as paragraphs (5) through (7); and 
(2)by inserting after paragraph (3) the following:  (4)protect or enhance forest carbon stock (as defined in section 2 of the Trillion Trees Act) on healthy forestland;. 
(f)Increasing forest carbon stock through the reduction of catastrophic wildfireSection 10A(b)(1) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2106c(b)(1)) is amended— (1)in subparagraph (C), by striking and at the end; 
(2)in subparagraph (D), by striking the period and inserting and at the end; and (3)by inserting at the end the following: 
 
(E)to educate the public about the carbon stored in healthy forests and carbon emitted through wildfire and forest decline.. (g)Increasing forest carbon stock through the State and private forest landscape-Scale restorationSection 13A of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2109a) is amended— 
(1)in subsection (e)— (A)in paragraph (6), by striking and at the end; 
(B)by redesignating paragraph (7) as paragraph (8); and (C)by inserting after paragraph (6) the following: 
 
(7)to improve the potential to increase forest carbon stock (as defined in section 2 of the Trillion Trees Act); and; and (2)in subsection (l), by amending paragraph (3) to read as follows: 
 
(3)Authorization of appropriationsThere is authorized to be appropriated to the Fund $25,000,000 for each fiscal year beginning with the first full fiscal year after the date of the enactment of the Trillion Trees Act through fiscal year 2025, to remain available until expended.. 203.Good neighbor authoritySection 8206 of the Agricultural Act of 2014 (16 U.S.C. 2113a) is amended— 
(1)in subsection (a)(4)(A)— (A)in clause (ii), by striking and at the end; 
(B)by redesignating clause (iii) as clause (iv);  (C)by inserting after clause (ii) the following: 
 
(iii)activities to increase forest carbon stock (as defined in section 2 of the Trillion Trees Act), including reforestation (as defined in such section) activities; ; (D)in clause (iv), as so redesignated, by striking the period at the end and inserting ; or; and 
(E)by adding at the end the following:   (v)any combination of activities specified in clauses (i) through (iv). ; 
(2)in subsection (b)(1), by adding at the end of the following:  (C)Reforestation priorityWith respect to forest, rangeland, and watershed restoration services described in subsection (a)(4)(A)(iii), the Secretary of Agriculture may enter into good neighbor agreements under this section in accordance with the priorities specified in subsection (e)(3)(A)(ii) of section 3 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1601).; and 
(3)in subsection (b)(2), by amending subparagraph (C) to read as follows:  (C)Treatment of revenueFunds received from the sale of timber by a Governor of a State under a good neighbor agreement shall be retained and used by the Governor— 
(i)to carry out authorized restoration services under such good neighbor agreement; and (ii)if funds are remaining after carrying out the services under clause (i), to carry out authorized restoration services within the State under other good neighbor agreements. . 
204.Research and development programsSection 3 of the Forest and Rangeland Renewable Resources Research Act of 1978 (16 U.S.C. 1642) is amended— (1)in subsection (a), by adding at the end the following: 
 
(6)Renewable resource assessment research shall also include, as appropriate, research activities related to the sequestration of carbon, including the increased carbon storage through afforestation (as defined in section 2 of the Trillion Trees Act), reforestation (as defined in such section), forest and rangeland management, and the utilization of wood and other materials derived from forest and rangeland renewable resources to store carbon in building materials, industrial and consumer products.; and (2)in subsection (d)(2), by adding at the end the following: 
 
(F)Carbon sequestration.. IIIMarket Incentives for Carbon Sequestration 301.Biochar demonstration project and grant program (a)Demonstration projects 
(1)Establishment 
(A)In generalNot later than 2 years after the date of the enactment of this section, the Secretaries shall establish a program to enter into partnerships with eligible entities to carry out demonstration projects to support the development and commercialization of biochar in accordance with this subsection. (B)Location of demonstration projectsThe Secretaries shall, to the maximum extent practicable, establish at least one biochar demonstration project in each Forest Service region.  
(2)ProposalsTo be eligible to enter into a partnership to carry out a biochar demonstration project under paragraph (1)(A), an eligible entity shall submit to the Secretaries a proposal at such time, in such manner, and containing such information as the Secretaries may require. (3)PriorityIn selecting proposals under paragraph (2), the Secretaries shall give priority to partnering with eligible entities that submit proposals to carry out biochar demonstration projects that— 
(A)have the most carbon sequestration potential; (B)will create new jobs and contribute to local economies, particularly in rural areas; 
(C)will demonstrate— (i)new and innovative uses of biochar; 
(ii)viable markets for cost-effective biochar-based products; (iii)the ecosystem services of biochar; 
(iv)the benefits of biochar to restore forest heath and resiliency, including for forest soils and watersheds; or (v)any combination of purposes specified in clauses (i) through (iv); 
(D)are located in local markets that have the greatest need for the biochar production units due to— (i)nearby lands identified as having high or very high or extreme risk of wildfire; 
(ii)availability of sufficient quantities of feedstocks; or (iii)a high level of demand for biochar or other commercial byproducts of biochar; or 
(E)any combination of purposes specified in subparagraphs (A) through (D). (4)Use of fundsIn carrying out the program established under paragraph (1)(A), the Secretaries may enter into partnerships and provide funding to carry out demonstration projects that— 
(A)acquire and test various feedstocks and their efficacy; (B)develop and optimize commercially and technologically viable biochar production units, including mobile and permanent units; 
(C)demonstrate the production of biochar from forest residues and the use of biochar to restore forest health and resiliency; (D)build, expand, or establish biochar facilities; 
(E)conduct research on new and innovative uses of biochar or demonstrate cost-effective market opportunities for biochar and biochar-based products; (F)carry out any other activities the Secretaries determine appropriate; or 
(G)any combination of the purposes specified in subparagraphs (A) through (F).  (5)Feedstock requirementsTo the maximum extent practicable, a biochar demonstration project under this subsection shall, with respect to the feedstock used under such project, derive at least 50 percent of such feedstock from forest thinning and management activities, including mill residues, conducted on National Forest System lands. 
(6)Review of biochar demonstration 
(A)In generalThe Secretaries shall conduct regionally-specific research, including economic analyses and life-cycle assessments, on the biochar produced from the demonstration projects under this subsection, including— (i)the effects of such biochar on— 
(I)forest health and resiliency; (II)carbon capture and sequestration, including increasing soil carbon in the short-term and long-term; 
(III)productivity, reduced input costs, and water retention in agricultural practices; (IV)soil and grassland health for grazing activities, including grazing activities on Federal land; 
(V)environmental remediation activities, including abandoned mine land remediation; and (VI)other ecosystem services of biochar; 
(ii)the efficacy of biochar as a co-product of biofuels or in biochemicals; and  (iii)whether biochar can effectively be used to produce any other technologically and commercially viable outcome. 
(B)CoordinationThe Secretaries shall, to the maximum extent practicable, provide data, analysis, and other relevant information collected under subparagraph (A) to eligible institutions conducting research and development activities on biochar pursuant to receiving a grant under subsection (b). (7)Limitation on funding for establishing biochar facilitiesIn the case of an eligible entity that enters in to a partnership to carry out a biochar demonstration project under this subsection and seeks to establish a biochar facility under such demonstration project, the Secretaries may not provide funding to such eligible entity in an amount greater than 35 percent of the capital cost of establishing such biochar facility.   
(b)Biochar research and development grant program 
(1)EstablishmentThe Secretary of Agriculture shall establish an applied biochar research and development grant program to make competitive grants to eligible institutions to carry out the activities described in paragraph (3). (2)ApplicationsTo be eligible to receive a grant under this subsection, an eligible entity shall submit to the Secretary a proposal at such time, in such manner, and containing such information as the Secretary may require. 
(3)Use of fundsAn eligible institution that receives a grant under this subsection shall use the grant funds to conduct applied research on— (A)the effect of biochar on forest health and resiliency, accounting for variations in biochar, soil, climate, and other factors; 
(B)the effect of biochar on soil health and water retention, accounting for variations in biochar, soil, climate, and other factors; (C)the long-term carbon sequestration potential of biochar; 
(D)the best management practices of biochar and biochar based-products to— (i)maximize carbon sequestration benefits; and 
(ii)maximize the commercial viability and application of such products in forestry, agriculture, environmental remediation, water quality improvement, and other uses; (E)the regional uses of biochar to increase productivity and profitability, including— 
(i)uses in agriculture and environmental remediation; and (ii)use as a co-product in fuel production; 
(F)new and innovative uses from biochar byproducts; and (G)opportunities to expand markets for biochar and create jobs, particularly in rural areas. 
(c)Reports 
(1)Report to CongressNot later than 2 years after the date of the enactment of this section, the Secretaries shall submit a report to Congress that— (A)includes policy and program recommendations to improve the widespread use of biochar; 
(B)identifies the areas of research needed to advance biochar commercialization; and (C)identifies barriers to further biochar commercialization, including permitting and siting considerations. 
(2)President’s annual budget requestBeginning 2 years after the date of the enactment of this section and annually until the date described in subsection (d), the Secretaries shall include in the budget materials submitted to Congress in support of the President’s annual budget request (submitted to Congress pursuant to section 1105 of title 31, United States Code) for each fiscal year a report on the status of the demonstration projects carried out under subsection (a) and the research and development grants carried out under subsection (b). (d)SunsetThe authority to carry out this section shall terminate on the date that is 10 years after the date of the enactment of this section. 
(e)DefinitionsIn this section: (1)BiocharThe term biochar means carbonized biomass produced by converting feedstock through reductive thermal processing for non-fuel uses. 
(2)Eligible entityThe term eligible entity means— (A)State, local, and Tribal governments; 
(B)eligible institutions; and (C)private, non-private, or cooperative entities. 
(3)Eligible institutionThe term eligible institution means land-grant colleges and universities, including institutions eligible for funding under the— (A)Act of July 2, 1862; 
(B)Act of August 30, 1890, including Tuskegee University; (C)Public Law 87–788 (commonly known as the McIntire-Stennis Act of 1962); or 
(D)Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note).  (4)FeedstockThe term feedstock means excess biomass in the form of plant matter or materials that serves as the raw material for the production of biochar. 
(5)SecretariesThe term Secretaries means— (A)the Secretary of Agriculture, acting through the Chief of the Forest Service; and 
(B)the Secretary of Energy, acting through the Director of the Office of Science. (f)Authorization of appropriationsThere is authorized to be appropriated $50,000,000 for each of fiscal years 2021 through 2023 to carry out this section.  
302.Sustainable building and residence credit 
(a)In generalSubpart B of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:  30E.Sustainable building and residence credit (a)In generalThere shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the sustainability percentage of— 
(1)the taxpayer’s purchase price of a qualifying building or residence, and (2)the taxpayer’s remodeling price of a building or structure described in subsection (c)(3)(B).  
(b)Sustainability percentageFor purposes of this section: (1)In general (A)Purchase priceThe sustainability percentage with respect to the purchase price of any qualifying building or residence shall be a percentage equal to the lesser of— 
(i)the percentage by which the sustainability score for such qualifying building or residence exceeds the average sustainability score for the class to which such building or residence belongs, or (ii)25 percent. 
(B)Remodeling priceThe sustainability percentage with respect to the remodeling price of a building or structure shall be a percentage equal to the lesser of— (i)the percentage by which, after remodeling, the sustainability score for such building or structure exceeds the average sustainability score for the class to which such building or structure belongs, or 
(ii)12.5 percent. (2)Sustainability scoring (A)In generalNot later than 1 year after the date of the enactment of this section, the Secretary (in consultation with the Secretary of Energy) shall establish— 
(i)a certification process for determining a sustainability score with respect to any building for purposes of the credit allowed under this section, and (ii)an average sustainability score for different classes of buildings for purposes of the comparison under subsection (b)(1)(A)(i) or subsection (b)(1)(B)(i). 
(B)Factors for scoreSuch score shall at least take into account the following factors: (i)The net carbon emitted during the production and delivery of materials used in construction of the building.  
(ii)The net carbon emitted during the operation of the building on a yearly basis.  (iii)The amount of carbon retained by the building, taking into account building construction materials and processes and continuing use or disposal of carbon in connection with the use of the building.  
(iv)The climate in which the building is located. (C)Average sustainabilityThe classes for which average sustainability scores are determined shall at least take into account the following distinguishing characteristics: 
(i)Residential and commercial buildings. (ii)Multi-family and single-family residential. 
(iii)The size, volume, and intended use of the building. (D)UpdatesThe Secretary (in consultation with the Secretary of Energy) shall update the sustainability scoring and the sustainability score averages established under subparagraph (A) not less frequently than once every 5 calendar years. 
(E)Advisory boardThe Secretary shall establish a volunteer board that advises the Secretary on the sustainability score development and updates. Such board shall be appointed at the discretion of the Secretary and shall include experts in relevant fields, including energy, construction, transportation, agriculture, and labor. (c)Other definitions and special rules (1)Purchase priceThe term purchase price means so much of the adjusted basis of the property as is not attributable to land. 
(2)Remodeling priceThe term remodeling price means the price of remodeling or expansion of a property, as defined by the Secretary after consultation with the Secretary of Energy.  (3)Qualifying building or residenceThe term qualifying building or residence means, with respect to a taxpayer— 
(A)any dwelling unit first used as a residence by the taxpayer, or (B)any other building or structure of a character subject to the allowance for depreciation and first placed in service by the taxpayer. 
(4)ConstructionAny qualifying building or residence constructed by the taxpayer shall be treated as purchased by the taxpayer on the date the taxpayer first occupies the residence, or places such building in service, as the case may be. (5)Transfer of credit (A)In generalIf a taxpayer elects the application of this paragraph for any taxable year, the amount of credit determined under this section for such year which would (but for this paragraph) be allowable to the taxpayer shall be allowable to the person designated by the taxpayer. The person so designated shall be treated as the taxpayer for purposes of this title. 
(B)Treatment of amounts paid for assignmentIf any amount is paid to the person who assigns the credit determined under this section, then no portion of such amount shall be includible in such person’s gross income. (6)Basis adjustmentFor purposes of this subtitle, if a credit is allowed under this section with respect to any qualified building or residence, the basis of such building or residence shall be reduced by the amount of the credit so allowed. 
(7)Application without credits 
(A)Business credit treated as part of general business creditSo much of the credit which would be allowed under subsection (a) for any taxable year (determined without regard to this paragraph) that is attributable to property of a character subject to an allowance for depreciation shall be treated as a credit listed in section 38(b) for such taxable year (and not allowed under subsection (a)). (B)Personal creditFor purposes of this title, the credit allowed under subsection (a) for any taxable year (determined after application of subparagraph (A)) shall be treated as a credit allowable under subpart A for such taxable year. 
(8)Carbon storage certificationUnder the certification process established under subsection (b)(2)(A), the Secretaries shall additionally establish a process for certifying to the taxpayer the amount of carbon dioxide stored by a building or residence as determined under (b)(2)(B)(iii).. (b)Clerical amendmentThe table of sections for subpart B of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item: 
 
 
Sec. 30E. Sustainable building and residence credit.. 
(c)Effective dateThe amendments made by this section shall apply to property purchased after December 31, 2020. 303.Clarification of research and development program for cellulosic biochemical and bioplastics (a)In generalThe Secretary, acting through the Research and Development deputy area and the State and Private Forestry deputy area of the Forest Service, shall conduct performance-driven research and development and provide for education and technical assistance for the purpose of facilitating the use of cellulosic biochemical and bioplastics products in the United States. 
(b)ActivitiesIn carrying out subsection (a), the Secretary shall— (1)after collaboration with the forest products industry, conservation organizations, and institutions of higher education, conduct research and development and provide for education and technical assistance at the Forest Products Laboratory or through the State and Private Forestry deputy area that meets measurable performance goals for the achievement of the priorities listed in subsection (c); and 
(2)after coordination and collaboration with the entities referred to in paragraph (1), make competitive grants to institutions of higher education for such institutions to conduct research and development and carry out educational programs and provide technical assistance. (c)PrioritiesIn awarding grants under subsection (b)(2), the Secretary shall give priority to applications from institutions of higher education proposing projects— 
(1)to address ways to improve the commercialization of cellulosic biochemical and bioplastics products; (2)for the conduct of applied research, including projects designed— 
(A)to bring products from benchtop to production scale; and (B)for end-of-life reuse, recycling, and disposal of the project; 
(3)which, based upon the lifecycle analysis of forest carbon stock developed under section 105(c), will lead to an increase in forest carbon stock through the extraction of raw materials through the manufacture of biochemical and bioplastics products; or (4)to address one or more other research areas identified by the Secretary, in consultation with conservation organizations, institutions of higher education, and the forest products industry. 
(d)TimeframeTo the maximum extent practicable, the measurable performance goals for the research and development, education, and technical assistance under subsection (a) shall be achievable within 5 years. (e)DefinitionsIn this section: 
(1)Cellulosic biochemical productThe term cellulosic biochemical product means any biochemical, including bioethanol and its derivatives, that is derived from wood or plant cellulose fiber. (2)Cellulosic bioplastics productThe term cellulosic bioplastics product means any bioplastic that is derived from wood or plant cellulose fiber. 
(3)Institution of higher educationThe term institution of higher education has the meaning given such term in of sections 101 and 102 of the Higher Education Act of 1965 (20 U.S.C. 1001 and 1002).   304.Tribal and Alaska Native biomass demonstration project extension (a)Tribal biomassSection 3(a) of the Tribal Forest Protection Act of 2004 (25 U.S.C. 3104 note) is amended by striking fiscal years 2017 through 2021 and inserting fiscal years 2021 through 2025.  
(b)Alaska Native biomassSection 202(c)(2) of the Indian Tribal Energy Development and Self-Determination Act Amendments of 2017 (25 U.S.C. 3104 note) is amended by striking fiscal years 2017 through 2021 and inserting fiscal years 2021 through 2025.  